           
         Case 1:18-cv-02082-TFH Document 13 Filed 11/20/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


ROY STEWART MOORE and KAYLA
MOORE,
                            Plaintiffs,
                     v.                                Civil Action No. 1:18-cv-02082

SASHA NOAM BARON COHEN,
SHOWTIME NETWORKS, INC., AND CBS
CORPORATION,

                           Defendants.


     PLAINTIFFS’ CONSENT MOTION FOR EXTENSION OF TIME TO OPPOSE
                   DEFENDANTS’ MOTION TO TRANSFER
       Plaintiffs Roy Stewart Moore and Kayla Moore (“Plaintiffs”) hereby move this honorable

Court for an extension of 7 days, up to and including November 28, 2018, to file an opposition to

Defendants’ motion to transfer, and as grounds therefore would show:

       The responsive pleading is currently due November 21, 2018. Plaintiff need the

additional time of 7 days because Plaintiffs’ counsel’s office is short staffed with the holiday

period and due to time devoted to catching up after Plaintiff’s associate returned from his

honeymoon.

       The requested extension will not prejudice Defendants. Indeed, Defendants’ counsel

consents to the requested extension, provided that Defendants’ Reply is due on December 14,

2018, which Plaintiff consents to

       WHEREFORE, Plaintiffs respectfully request an additionl 7-day extension of time to file

their opposition to Defendants’ motion to transfer up to and including November 28, 2018.




                                               1
           
         Case 1:18-cv-02082-TFH Document 13 Filed 11/20/18 Page 2 of 3



Dated: November 20, 2018                           Respectfully Submitted,


                                                    /s/ Larry Klayman
                                                   Larry Klayman, Esq.
                                                   KLAYMAN LAW GROUP, P.A.
                                                   2020 Pennsylvania Ave. NW # 800
                                                   Washington, D.C. 20006
                                                   (310) 595-0800
                                                   Email: leklayman@gmail.com



                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the Court’s ECF system to all counsel of record or parties on

November 20, 2018.


                                                          /s/ Larry Klayman




                                              2
  
              Case 1:18-cv-02082-TFH Document 13 Filed 11/20/18 Page 3 of 3
  
  

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


     ROY STEWART MOORE and KAYLA
     MOORE,
                                     Plaintiffs,
                           v.                                  Civil Action No. 1:18-cv-02082

     SASHA NOAM BARON COHEN,
     SHOWTIME NETWORKS, INC., AND CBS
     CORPORATION,

                                    Defendants.


                                             [PROPOSED] ORDER
            Upon consideration of Plaintiffs’ Motion for Extension of Time to Oppose Defendants’

     Motion to Transfer, having considered same, and all papers and argument in connection

     therewith, finds as follows:

            IT IS HEREBY:

            ORDERED: that Plaintiff’s Motion for Extension of Time to Oppose Defendants’

     Motion to Transfer is hereby GRANTED.




     Entered this           day of                 , 2018.




                                                             SO ORDERED,




                                                             HON. THOMAS F. HOGAN
                                                             United States District Judge
